DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-6, 8-16, 18-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 13 and 23 are about retrieving a first set of parameters associated with a set of graphics objects from a first set of buffers, wherein the first set of buffers is located within a first portion of a shared memory local to the first streaming multiprocessor, wherein the first portion is allocated to the at least a portion of the first graphics pipeline in a first phase of processing; performing a first set of operations on the first set of parameters according to the first phase of processing to produce a second set of parameters; storing the second set of parameters in a second set of buffers, wherein the second set of buffers is located within a second portion of the shared memory allocated to the at least a portion of the first graphics pipeline in the first phase of processing, wherein a size of the second portion of the shared memory is determined based on a maximum size of data produced by one group of concurrently executing threads in the first phase of processing; initiating a second phase of processing in response to determining that the second portion of the shared memory is filled to a given amount; without using off-chip cache memory, redistributing the second set of parameters stored in the second set of buffers across each of two or more second graphics processing pipelines implemented by the first streaming multiprocessor for the second phase of processing; and performing a second set of operations on the second set of parameters according to a second phase of processing to produce a third set of parameters, wherein the first set of buffers and the second set of buffers reside in the shared memory and not in off-chip cache memory or frame buffer memory.
Rhoades 20110080404, Hong 20090284537, McAlpine 20050138622, and Shively 5978370 combined cannot discloses these limitations perfectly. “a size of the second portion of the shared memory is determined based on a maximum size of data produced by one group of concurrently executing threads in the first phase of processing” is not disclosed by the prior art combined. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2-6, 8-12 and 25 depend on claim 1, are allowed based on same reason as claim 1.
Claim 14-16 and 18-22 depend on claim 13, are allowed based on same reason as claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616